Case 2:21-cv-00678-JS-AYS Document 42 Filed 03/25/21 Page 1 of 1 PageID #: 223




                               United States District Court
                              Eastern District of New York



                                      NOTICE OF
                                    RELATED CASE




                        The Civil Cover Sheet filed in civil action

                                  21cv01293(GRB)(ST)

                indicated that this case is related to the following case(s):

                                  21cv00088(DRH)(ST)
                                   21cv00678(JS)(AYS)
                                    21cv00758(JS)(SIL)
                                  21cv00805(SJF)(SIL)
                                  21cv00870(DG)(SJB)
                                  21cv00970(SJF)(ARL)
                                 21cv01118(JMA)(AKT)
